Bennett, J.
In this case the auditor finds that the sum of eighty-five dollars and sixty-eight cents is due the plaintiff, if upon the special facts of the case she is entitled to recover in this form of action.
It seems the plaintiff was a minor, and that in April, 1852, her father and mother both having previously died, she entered into a contract with the defendant to live with him for four years from that time, until she became of age, and the defendant on his part was to give her three months schooling each year, clothe her well, and otherwise provide for her, and at the end of the four years give her in addition fifty dollars in money, if she was a good girl. The case shows that the plaintiff labored for the defendant under this contract up to the spring of 1855, when the defendant informed her they did not want her any longer, and proposed to her to give her the last year for her services for the three first years, and the defendant’s wife then proposed to give her a dollar a week if she would stay with them through the coming summer, which it seems she did, and in the fall the defendant told the plaintiff he did not want her any longer, unless she could treat his wife well, and she then left his service..
The case finds that the defendant did not give the plaintiff three months’ schooling each year, nor did he clothe her according to the terms of the contract, and the case shows that the plaintiff *642left the defendant’s service according to his wishes, and in conformity to her own desires.
We apprehend that this is a clear case where the plaintiff may recover in a book aetion what her services were reasonably worth, over and above what she may have received by way of support, or otherwise.
In Thomas v. Dyke, 11 Vt. 273, it was held that a minor might recover in a book action what his services were reasonably worth, though he had left the defendant’s service in violation of the terms of his contract with the defendant, and without any good reason, taking into consideration the injury to which the defendant had been subjected by reason of the minor’s leaving his service.
The only doubt in that case was, whether the minor could not recover compensation for his services without any regard to his own contract, inasmuch as he was not bound by it, and I must confess, if the question were res integra, upon principle, it would seem to me questionable whether a deduction could be made in such a case, or in other words, whether the plaintiff’s services should be estimated subject to an injury which the defendant sustained by reason of the plaintiff’s leaving his service before his time was out. It would seem, in effect, to subject the minor to damages for a breach of contract by which he was not bound. But no such question arises in the case before us, and if it did it should be regarded as settled by that case.
The plaintiff’s contract in this case with the defendant can not be considered as a contract for necessaries. This is a contract for service, and the plaintiff could not, in the eye of the law, judge as to the value of those services, the time suitable for her to engage, or the proportion of time which she ought to go to school, nor what her compensation ought to be, over and above her support and schooling.
The plaintiff then not being bound by her contract, it furnishes no obstacle to her recovering upon a quantum meruit, even if she had left the service of the defendant against his wishes, but even this the case negates. She worked for the defendant the fourth summer under a new contract, and left in the fall of that year, agreeably to the will of both parties.
The arrangement made with Mr. Bandall in regard to this girl, *643can have no effect upon her right to recover for her services after the spring of 1852. The defendant at that time saw fit to enter into a new and distinct arrangement with the girl herself, to pay her for future services: and he can not allege that the plaintiff was at that time a minor, in avoidance of his liability, '
"We think then, the plaintiff should recover of the defendant eighty-five dollars and sixty-eight cents, and the interest on it from the time of the report. The sum tendered belongs to the defends ant, and he has a right to take it out of court, it being found that it was not sufficient to bar the action, and of course the twenty-five dollars tendered should not be deducted from the balance found due, as suggested by the auditor, and judgment is entered up accordingly.
The judgment of the county court is affirmed.